DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Homyk (US 9839365 B1)  in view of Matsui et al (US 20200060557 A1, hereinafter "Matsui”).

Regarding claim 1, Homyk teaches a method of imaging a flowing media, comprising:
capturing a first laser speckle image of a region (image a plurality of portions of the biological tissue, Col 1 lines 30-34);
capturing a second laser speckle image of the region, at a time different from the first laser speckle image of the region (a change over time (e.g., a displacement, a change in size and/or shape) of speckles in the image, Column 17 Lines 30-34; a change over time of speckles in the image implies that multiple images were captured at different times). 
applying a fluid mechanic algorithm to the laser speckle data in both the first laser speckle image and the second laser speckle image wherein applying the fluid mechanic algorithm (other image processing methods (e.g., optic flow detection) could be applied to the image before using the image to determine flow properties, Col. 17 lines 27-34; fluid mechanic algorithms are implicitly described),  includes calculating displacement magnitudes (a change over time (e.g., a displacement, a change in size and/or shape) of speckles in the image, or some other property of an image generated by the imager could be determined and used to determine flow properties in the environment, Column 17 Lines 30-34; calculating displacement is inherently a displacement magnitude);
	Homyk does not teach correlating a first displacement magnitude with a steady state flow, and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow. Matsui discloses a speckle blood flow imaging apparatus ([0062]-[0067]). Matsui teaches correlating a first displacement magnitude with a steady state flow (emits laser light with high interference to scattering material in a fluid (such as blood flowing in blood vessels… [0063]; the observation target M1 and the standard sample M2 may be independently imaged by a single camera (at different times) [0088]; speckle contrast is calculated [0160]; phenomenon of reduction in visibility of speckles due to their flow… speckle contrast becomes small when the blood is flowing [0063] capturing images of blood flow at least two different times inherently depicts displacement of blood, further, speckle data is extracted from these images which can be used to characterize the flow), and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow (presence or absence of a flow (presence or absence of a blood flow) by using a phenomenon in which the speckle contrast becomes large when blood is not flowing [0063]; speckle contrast and blood flow within two time periods/blood displacement are implicitly correlated as a larger speckle contrast is associated with no flow). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Homyk to include correlating a first displacement magnitude with a steady state flow, and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow, in order to facilitate detection of an abnormality within the image, and to observe the presence or absence of blood vessels or the like with high accuracy, as suggested by Matsui ([0011]). 
	
	Regarding claim 2, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches a method wherein providing contrast in regions of flowing media includes providing contrast in regions of flowing blood (blood flow, col. 8 lines 10-13; determining a map of vasculature, Column 2, Lines 2-4). 

	Regarding claim 3, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches a method wherein providing contrast in regions of flowing media includes providing contrast in regions that include multiple blood vessels networks within the region (determining a map of vasculature, Column 2, Lines 2-4). 

Regarding claim 6, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches a method further including calculating a quantitative value of flow in the flowing media (Column 17, lines 39-42).  

Regarding claim 7,  Homyk teaches an imaging device, comprising: 
at least one processor (Column 35, Lines 33 and 34) ;
a laser speckle imaging device to capture laser speckle images of a region (Column 35, Lines 53-63); 
a storage device comprising instructions, which when executed by the at least one processor, configure  the at least one processor to operate the laser speckle imaging device, and perform operations comprising (storage.. processor, Col. 35 lines 33-53):
	capturing a first laser speckle image of a region (image a plurality of portions of the biological tissue, Col 1 lines 30-34);
capturing a second laser speckle image of the region, at a time different from the first laser speckle image of the region (a change over time (e.g., a displacement, a change in size and/or shape) of speckles in the image, Column 17 Lines 30-34; a change over time of speckles in the image implies that multiple images were captured at different times)
applying a fluid mechanic algorithm to the laser speckle data in both the first laser speckle image and the second laser speckle image wherein applying the fluid mechanic algorithm (other image processing methods (e.g., optic flow detection) could be applied to the image before using the image to determine flow properties, Col. 17 lines 27-34; fluid mechanic algorithms are implicitly described),  includes calculating displacement magnitudes (a change over time (e.g., a displacement, a change in size and/or shape) of speckles in the image, or some other property of an image generated by the imager could be determined and used to determine flow properties in the environment, Column 17 Lines 30-34; calculating displacement is inherently a displacement magnitude);
Homyk does not teach correlating a first displacement magnitude with a steady state flow, and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow. Matsui discloses a speckle blood flow imaging apparatus ([0062]-[0067]). Matsui teaches correlating a first displacement magnitude with a steady state flow (emits laser light with high interference to scattering material in a fluid (such as blood flowing in blood vessels… [0063]; the observation target M1 and the standard sample M2 may be independently imaged by a single camera (at different times) [0088]; speckle contrast is calculated [0160]; phenomenon of reduction in visibility of speckles due to their flow… speckle contrast becomes small when the blood is flowing [0063] capturing images of blood flow at least two different times inherently depicts displacement of blood, further, speckle data is extracted from these images which can be used to characterize the flow), and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow (presence or absence of a flow (presence or absence of a blood flow) by using a phenomenon in which the speckle contrast becomes large when blood is not flowing [0063]; speckle contrast and blood flow within two time periods/blood displacement are implicitly correlated as a larger speckle contrast is associated with no flow). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Homyk to include correlating a first displacement magnitude with a steady state flow, and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow, in order to facilitate detection of an abnormality within the image, and to observe the presence or absence of blood vessels or the like with high accuracy, as suggested by Matsui ([0011]). 

	Regarding claim 8, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches an imaging device wherein providing contrast in regions of flowing media includes providing contrast in regions of flowing blood (blood flow, col. 8 lines 10-13; determining a map of vasculature, Column 2, Lines 2-4). 

	Regarding claim 9, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches an imaging device wherein providing contrast in regions of flowing media includes providing contrast in regions that include multiple blood vessels networks within the region (determining a map of vasculature, Column 2, Lines 2-4). 

	Regarding claim 12, Homyk teaches non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, configure the at least one processor to perform operations comprising (storage.. processor, Col. 35 lines 33-53):
capturing a first laser speckle image of a region (image a plurality of portions of the biological tissue, Col 1 lines 30-34);
capturing a second laser speckle image of the region, at a time different from the first laser speckle image of the region (a change over time (e.g., a displacement, a change in size and/or shape) of speckles in the image, Column 17 Lines 30-34; a change over time of speckles in the image implies that multiple images were captured at different times)
applying a fluid mechanic algorithm to the laser speckle data in both the first laser speckle image and the second laser speckle image wherein applying the fluid mechanic algorithm (other image processing methods (e.g., optic flow detection) could be applied to the image before using the image to determine flow properties, Col. 17 lines 27-34; fluid mechanic algorithms are implicitly described),  includes calculating displacement magnitudes (a change over time (e.g., a displacement, a change in size and/or shape) of speckles in the image, or some other property of an image generated by the imager could be determined and used to determine flow properties in the environment, Column 17 Lines 30-34; calculating displacement is inherently a displacement magnitude);
	Homyk does not teach correlating a first displacement magnitude with a steady state flow, and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow. Matsui discloses a speckle blood flow imaging apparatus ([0062]-[0067]). Matsui teaches correlating a first displacement magnitude with a steady state flow (emits laser light with high interference to scattering material in a fluid (such as blood flowing in blood vessels… [0063]; the observation target M1 and the standard sample M2 may be independently imaged by a single camera (at different times) [0088]; speckle contrast is calculated [0160]; phenomenon of reduction in visibility of speckles due to their flow… speckle contrast becomes small when the blood is flowing [0063] capturing images of blood flow at least two different times inherently depicts displacement of blood, further, speckle data is extracted from these images which can be used to characterize the flow), and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow (presence or absence of a flow (presence or absence of a blood flow) by using a phenomenon in which the speckle contrast becomes large when blood is not flowing [0063]; speckle contrast and blood flow within two time periods/blood displacement are implicitly correlated as a larger speckle contrast is associated with no flow). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Homyk to include correlating a first displacement magnitude with a steady state flow, and correlating a second displacement magnitude higher than the first displacement magnitude with an absence of flow, in order to facilitate detection of an abnormality within the image, and to observe the presence or absence of blood vessels or the like with high accuracy, as suggested by Matsui ([0011]). 

Regarding claim 13, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches a non-transitory computer-readable medium wherein providing contrast in regions of flowing media includes providing contrast in regions of flowing blood (blood flow, col. 8 lines 10-13; determining a map of vasculature, Column 2, Lines 2-4). 

	Regarding claim 14, Homyk in view of Matsui as modified above teaches the claimed invention as discussed above. Homyk further teaches a non-transitory computer-readable medium, wherein providing contrast in regions of flowing media includes providing contrast in regions that include multiple blood vessels networks within the region (determining a map of vasculature, Column 2, Lines 2-4). 

Claims 4-5, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk in view of Matsui as applied to claim 1, 7 and 12 above, and further in view of Zamir ( "Ch 5: Pulsatile Flow in an Elastic Tube", Hemo-Dynamics, Springer (2016), 123-157 (Year: 2016), cited in IDS dated 10/9/2019).

	Regarding claim 4, the combined invention of Homyk and Matsui does not teach a method wherein applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm (Page 123 lines 7-8 and Page 130 lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Homyk and Matsui, by applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm, as taught by Zamir, since such a modification would provide the predictable results of an improved representation of blood flow through a blood vessel.

	Regarding claim 5, the combined invention of Homyk and Matsui does not teach a method wherein applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube (Page 123 lines 7-8 and Page 130 lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Homyk and Matsui, applying a pulsatile flow algorithm in an elastic tube. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube, as taught by Zamir, since such a modification would provide the predictable results of an improved representation of blood flow through a blood vessel.

Regarding claim 10, the combined invention of Homyk and Matsui does not teach an imaging device wherein applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm (Page 123 lines 7-8 and Page 130 lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Homyk and Matsui, by applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm, as taught by Zamir, since such a modification would provide the predictable results of an improved representation of blood flow through a blood vessel.

	Regarding claim 11, the combined invention of Homyk and Matsui does not teach an imaging device wherein applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube (Page 123 lines 7-8 and Page 130 lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Homyk and Matsui, applying a pulsatile flow algorithm in an elastic tube. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube, as taught by Zamir, since such a modification would provide the predictable results of an improved representation of blood flow through a blood vessel.

Regarding claim 15, the combined invention of Homyk and Matsui does not teach a non-transitory computer-readable medium, wherein applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm (Page 123 lines 7-8 and Page 130 lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Homyk and Matsui, by applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm, as taught by Zamir, since such a modification would provide the predictable results of an improved representation of blood flow through a blood vessel.

	Regarding claim 16, the combined invention of Homyk and Matsui does not teach a non-transitory computer-readable medium, wherein applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube (Page 123 lines 7-8 and Page 130 lines 11-14).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Homyk and Matsui, applying a pulsatile flow algorithm in an elastic tube. Zamir, however, teaches applying the fluid mechanic algorithm includes applying a pulsatile flow algorithm in an elastic tube, as taught by Zamir, since such a modification would provide the predictable results of an improved representation of blood flow through a blood vessel.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments regarding Homyk not disclosing the amended features of the independent claims, see page 5 of remarks filed 08/22/2022, are moot as Matsui is introduced to address the amended features of the independent claims. 
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding claims 2-6, 8-11, and 13-16, are premised upon applicant’s assertion that Homyk fails to teach the amended features of the independent claims, and are therefore not persuasive for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        /AMELIE R DAVIS/Primary Examiner, Art Unit 3793